Sedgwick, J.,
concurring.
If the office of coroner still exists, the plaintiff has a right to be a candidate for that office.
The plaintiff contends that the office of coroner still exists in this- state, and the defendant contends that there is now no such office, it having been abolished by the act of 1915. The plaintiff contends that the former statute which creates county offices and prescribes the duties thereof cannot be amended by implication; that to abolish the office of coroner is to amend the former statute which establishes that office as a distinct office as other county offices are established.
The defendant answers that the act of 1915 is “complete in itself.” If we consider that the purpose to abolish the office of coroner and to impose the duties of that office upon another officer is a complete subject of legislation, the defendant’s reasoning is unanswerable. But, if the complete subject of legislation -is the creation of county offices and prescribing the duties thereof, the plaintiff’s position is sound. If the former statute creating county offices had been amended, and the office of coroner omitted, the duties of that office being devolved upon another officer, the legislation would have been regular within the constitutional provision. The letter of the Constitution seems to require that method of changing the law. I cannot see that the purpose of the constitutional provision has been thwarted in this case. The course pursued could not invite surreptitious legislation, nor confuse the law by the changes introduced by implication. I therefore do not consider that it is my duty to dissent from the conclusion of the majority.